DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 07 July 2021 is acknowledged.
Claims 9-20 have been withdrawn by restriction. Therefore, claims 1-8 are pending in the application.	
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) Form PTO-1449, filed 10/12/2021, 10/26/2021. The information disclosed therein was considered.
Drawings
The drawings submitted on 03/19/2020. These drawings are review and accepted by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or 
      The application has been amended as follow:
	Claims 1-8 has been replaced with the following:
	--1. A method comprising: responsive to receiving a first external all-bank refresh command: sequentially performing a refresh operation on each bank of a first plurality of memory banks; and performing a first row hammer refresh operation on a memory bank different from the first plurality of memory banks, wherein the first row hammer refresh operation is initiated synchronously with the refresh operation on a first bank of the first plurality of memory banks.
2. The method of claim 1, further comprising, performing a second row hammer refresh operation on the memory bank after the first row hammer refresh operation.
3. The method of claim 1, further comprising performing a second row hammer refresh operation on the memory bank synchronously with the refresh operation on a last bank of the first plurality of memory banks.
4. The method of claim 1, wherein the memory bank different from the first plurality of memory banks is included in a second plurality of memory banks and the method further comprises performing the first row hammer refresh operation on each of the second plurality of memory banks.
5. The method of claim 1, further comprising: responsive to receiving a second external all-bank refresh command: sequentially performing the refresh operation on each bank of the first plurality of memory banks except for a last bank of the first plurality of memory banks; 
6. The method of claim 5, further comprising performing a second row hammer refresh operation on the last bank of the first plurality of memory banks after the first row hammer refresh operation.
7. The method of claim 5, further comprising incrementing a counter each time an external all-bank refresh command is received, wherein a value of the counter indicates on which banks of the first plurality of memory banks and the memory bank different from the first plurality of banks the refresh operation is performed and the first row hammer refresh operation is performed.
8. The method of claim 1, wherein sequentially performing the refresh operation on each bank of the first plurality of banks is performed responsive, at least in part, to a plurality of timing signals, wherein each of the timing signals has a different delay.--
The examiner’s amendment has been made in order to place the application in a condition for allowance.
Claims 9-20 have been canceled by examiner’s amendment. Therefore, claims 1-8 are pending in the application.
Allowance
Claims 1-8 are allowed. 
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. 
	Per claim 1 (and its dependent claims 2-8), there is no teaching, suggestion, or motivation for combination in the prior art to the step of receiving a first external all-bank refresh command: sequentially performing a refresh operation on each bank of a first plurality of memory banks; and performing a first row hammer refresh operation on a memory bank different from the first plurality of memory banks, wherein the first row hammer refresh operation is initiated synchronously with the refresh operation on a first bank of the first plurality of memory banks..
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825